Case 1:18-cr-00138-HSO-RHW Document 103 Filed 06/17/20 Page 1 of 6
                                                       UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF MISSISSIPPI


                                                              FILE D
                                                               Jun 17 2020
                                                        ARTHUR JOHNSTON, CLERK
Case 1:18-cr-00138-HSO-RHW Document 103 Filed 06/17/20 Page 2 of 6
Case 1:18-cr-00138-HSO-RHW Document 103 Filed 06/17/20 Page 3 of 6
Case 1:18-cr-00138-HSO-RHW Document 103 Filed 06/17/20 Page 4 of 6
Case 1:18-cr-00138-HSO-RHW Document 103 Filed 06/17/20 Page 5 of 6
Case 1:18-cr-00138-HSO-RHW Document 103 Filed 06/17/20 Page 6 of 6
